Order entered August 23, 2016




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-15-00937-CR

                           FELIX SAM ROBERTS, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. F-1445368-H

                                        ORDER
      Appellant’s Motion to Request to Supplement Direct Appeal by Court Appointed

Attorney filed August 18, 2016 is hereby DENIED.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE